Citation Nr: 0938851	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-00 336	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
retropatellar syndrome of the right knee. 

2. Entitlement to a rating in excess of 10 percent for 
retropatellar syndrome of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 2002 to November 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied ratings in excess of 10 percent for the 
service-connected right and left knee disabilities.  In May 
2009, the Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends he should be entitled to disability 
ratings in excess of 10 percent for his service-connected 
right and left knee disabilities.  In May 2009, at a Travel 
Board hearing, the Veteran testified that his right and left 
knees had worsened since his last VA examination (in April 
2007).  He also testified that his knees affect his 
employment and other daily activities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran claims that a disability 
is worse than when originally rated (or last examined by VA), 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

In view of the fact that the Veteran's last examination was 
over two years ago - in April 2007, and his testimony that 
his knee disabilities had worsened, the Veteran should be 
afforded the opportunity for a new examination.  The Board 
regrets that a remand of this matter will further delay a 
final decision in the claim on appeal, but finds that such 
action is necessary to ensure that the Veteran is afforded 
full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Copies of treatment records, covering 
the period from August 2004 to the 
present, should be obtained and added to 
the claims folder.

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service-connected 
right and left knee disabilities.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein, and the examiner should 
indicate that the claims file has been 
reviewed.  All necessary tests and studies 
should be conducted, to include right and 
left knee range of motion findings.  It is 
imperative that the examiner comment on 
the functional limitations caused by pain 
and weakness and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of motion.  
If the examiner is unable to provide any 
of the requested opinion(s) without 
resorting to speculation it should be so 
stated.  Recurrent subluxation or lateral 
instability should be identified, if 
present, and the severity thereof, if 
present, should be specifically noted.  
The examiner should provide complete 
rationale for all conclusions reached.

3. Thereafter, review the claims file and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case.  After the Veteran is afforded 
an opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

